PER CURIAM.
The Special Disability Trust Fund seeks review of the order of the judge of industrial claims wherein the judge granted the carrier’s claim for reimbursement under Section 440.49, Florida Statutes (1977). The carrier concedes that the provision in the decretal portion of the order requiring the Fund to pay the costs of the proceedings is erroneous. Accordingly, that provision is hereby deleted. The carrier further concedes that the first paragraph of the decretal portion of the order reflects a scrivener’s error which should be modified. That portion is accordingly modified to reflect the following:
the pro-rata share shall be that percentage which the amount over 17% of the body as a whole bears to the 70% disability now suffered by the claimant, or 53/70’s said benefits or 75.5%.
We note that these errors could properly have been called to the attention of the judge. As modified, the order is affirmed.
ROBERT P. SMITH, Jr., LARRY G. SMITH and WENTWORTH, JJ., concur.